Order entered February 13, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-20-00111-CV

                     IN THE INTEREST OF S.G.I., A CHILD, Appellant

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-12157

                                          ORDER
       Before the Court is court reporter Melva Key’s February 11, 2020 request to extend time

to file the reporter’s record. We GRANT Ms. Key’s request. The reporter’s record shall be filed

by March 13, 2020.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE